Citation Nr: 1500153	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  10-41 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral otitis media.

2.  Entitlement to service connection for bilateral otitis externa.


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served in the Marine Corps Reserves from April 1996 to July 2005, including several periods of active duty and active duty for training (ACDUTRA).

This matter is before the Board of Veteran's Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In June 2014, the Board remanded the Veteran's claims for additional development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Regarding Reserve service, the applicable laws and regulations permit service connection only for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA), or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. § 101(22), (24) (West 2014); 38 C.F.R. § 3.6 (2014).  In this case, the Veteran has eight periods of active duty and ACDUTRA, totaling approximately 552 days, in addition to numerous periods of INACDUTRA.  

The Veteran contends that his bilateral ear conditions were caused by "countless hours" spent performing activities in water as part of his Marine Corps training.  See May 2009 Notice of Disagreement.  He contends that his ear infections would come and go, but that they were constant.  The Veteran also asserts that he often did not seek treatment for his ear infections because he did not have health insurance at the time. 

Service treatment records are silent for complains or treatment for ear conditions until 2001.  A March 2001 service treatment record from a period of ACDUTRA shows that the Veteran complained of sinus congestion and pain.  On examination, the Veteran's ears showed positive TM mobility and slight plugging. 

The Veteran first sought treatment for an ear infection in April 2001 from his university clinic.  He was treated for both external otitis and otitis media.  The Veteran also sought treatment in June and July 2003 during a period of active duty in Iraq.  Post-service, the Veteran sought treatment for ear symptoms in November 2006, September 2007, January 2008, October 2008, and February 2009.

The Veteran was afforded a VA examination in July 2010.  The Veteran reported that his ear infections began while doing water training as a Marine.  He reported that they occur one to two times per month with each episode lasting for two to three days.  After reviewing the record and examining the Veteran, the examiner stated that the Veteran did not currently have chronic external otitis and opined that the history of chronic external otitis is less likely as not a result of military service.  The examiner did not provide a rationale for his opinion.

The Board remanded the Veteran's claims in June 2014 in order to obtain an addendum opinion with an adequate nexus opinion.  The examiner's attention was specifically called to the Veteran's statements regarding his "countless hours" spent performing activities in water as part of his Marine Corps training, and the examiner was asked to specifically address the Veteran's reports of water exposure in service and consider whether this exposure caused or aggravated his otitis media or his otitis externa.  

The Veteran was afforded a new examination in September 2014.  The Veteran reported that he began training as a reconnaissance Marine while on inactive duty in 1998.  He reported that he spent "a lot of time in the water" as a scout swimmer and had hours of exposure to water each week.  The Veteran reported that he had his first ear infection in 2001, which occurred after he was on weekend reserve drill.  He noted that his next episode of otitis externa occurred on active duty in Iraq in 2003.  He reported that his "canals were completely closed."  He also reported that he received treatment onboard ship leaving Iraq and this bout of otitis externa "was the worst case" he ever had.  After interviewing the Veteran, the examiner gave a detailed timeline of the Veteran's ear conditions.  However, it does not appear that the examiner actually examined the Veteran.

As to the Veteran's otitis externa, the examiner opined that it was less likely than not caused by military duty.  The examiner's explained her rationale as follows: "Since the symptoms were first reported when Veteran was not on active duty, there is a high likelihood that Veteran's first 2001 episode of otitis externa did not occur on a drill, and records indicate he did not serve as reconnaissance Marine until 2003, it is my opinion that it is less likely than not that Veteran's otitis externa was caused by his military duty of reconnaissance Marine."  The examiner also opined that it was less likely than not that the Veteran's otitis externa was aggravated or permanently worsened by military duty.  The examiner explained her rationale for this opinion as follows: "Veteran only had one documented episode of otitis externa before 2003 active duty as reconnaissance Marine.  This occurred in 2001 at university.  He was treated once for otitis externa after deployment.  There is no evidence he was treated for another episode of otitis externa until 2007.  Since the frequency of documented episodes of otitis externa is not different between pre-active duty and active duty or post-active duty, there is no evidence of worsening of condition."  The examiner similarly opined that the Veteran's otitis media was less likely than not caused by or worsened by military duty.

When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  While the September 2014 examiner provided a rationale in support of her opinions, the Board notes it is not clear if the VA examiner considered all relevant facts in providing her opinions.  The examiner based her negative nexus opinions, in part, on the lack of medical treatment for an ear condition, but she did not comment on the Veteran's many lay statements regarding constant ear infections or the Veteran's statements that he did not seek treatment for financial reasons.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (a VA examination is inadequate where a VA examiner ignores a veteran's lay statements); Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006) (holding that the lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible).  

Additionally, the examiner's opinions are based in part on an inaccurate factual premise.  In this regard, the Board notes that the Veteran reported that he first started training as a reconnaissance Marine in 1998 and that he has spent "countless hours" in water as part of that training.  Additionally, the Board notes that the Veteran had five periods of active duty or ACDUTRA from 1998 to 2001, when he first reported getting ear infections, wherein he could have possibly engaged in water training.  Moreover, the record shows that the Veteran was assigned to a Marine reconnaissance unit from 1998 to 2001.  This evidence renders the examiner's observation that the Veteran was only a reconnaissance Marine since 2003 inaccurate.  Additionally, personnel records show that the Veteran was on a period of ACDUTRA from March 17, 2001 to March 31, 2001, which was only two weeks before he first sought treatment for ear infections.  Finally, the examiner did not note or comment on the March 2001 treatment record showing some ear symptoms when the Veteran was on that period of ACDUTRA.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision"); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Based on the foregoing, the Board finds that the September 2014 VA opinion is inadequate because the examiner does not appear to have considered all relevant facts, including competent lay evidence of continuous ear symptoms and water exposure since 1998.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof); 38 C.F.R. § 4.2 (2014) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  

Further, a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).   In the present case, the September 2014 VA examiner did not exam the Veteran, as directed by the Board's June 2014 remand.  Moreover, because the examiner determined that the Veteran was only a reconnaissance Marine since 2003, she did not address the Veteran's reports of water exposure since 1998 in explaining her rationale.  As such, the mandates of the Board's remand were not adhered to, and the claim must again be remanded so that remedial compliance with the Board's June 2014 remand can occur.

In light of these circumstances, the Veteran should be afforded another VA examination to assess the nature and etiology of the Veteran's currently diagnosed bilateral ear conditions.  

Finally, as this case must be remanded for the foregoing reasons, any outstanding VA or private treatment records should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for bilateral ear conditions.  The Veteran should also be afforded the opportunity to identify and submit any outstanding private treatment records.

2. Prepare a memorandum for inclusion in the record detailing each period of the Veteran's active duty service, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), as applicable.

3. After the foregoing, schedule the Veteran for an appropriate VA examination as to the etiology of the Veteran's otitis media and otitis externa.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should also elicit a complete history from the Veteran, including reports of water exposure during training, the details of which should be included in the examination report.  The VA examiner should thoroughly review the Veteran's electronic claims file, as well as a complete copy of this Remand, in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  

After reviewing the record and interviewing and examining the Veteran, the examiner must offer the following opinions:

a. Offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's bilateral otitis media had its onset during, or is otherwise etiologically related to, a period of active duty or ACDUTRA (not including INACDUTRA), to include time spent performing activities in water as part of his Marine Corps training.

b. If the date of onset of the Veteran's bilateral otitis media is identified as being between periods of verified active duty or ACDUTRA, and (a) above is answered in the negative, offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's bilateral otitis media was aggravated (permanent increase in severity beyond normal progression) by a subsequent period of active duty or ACDUTRA.

c. Offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's bilateral otitis externa had its onset during, or is otherwise etiologically related to, a period of active duty or ACDUTRA (not including INACDUTRA), to include time spent performing activities in water as part of his Marine Corps training.

d. If the date of onset of the Veteran's bilateral otitis externa is identified as being between periods of verified active duty or ACDUTRA, and (c) above is answered in the negative, offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's bilateral otitis externa was aggravated (permanent increase in severity beyond normal progression) by a subsequent period of active duty or ACDUTRA. 

In offering any opinion, the examiner is advised that he cannot rely on the lack of contemporaneous medical records for his negative opinion.  Rather, he must consider and address the Veteran's lay statements regarding the onset of his bilateral ear conditions, in addition to considering the Veteran's lay statements regarding the nature and reoccurrence of his symptomatology.  See Dalton, supra. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

4. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




